     Case 3:20-cv-03118-D-BN Document 5 Filed 11/17/20           Page 1 of 1 PageID 13



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

KEVIN JEROME JONES,                            §
TDCJ No. 1169005,                              §
                                               §
              Plaintiff,                       §
                                               §
V.                                             §         No. 3:20-CV-3118-D
                                               §
DIRECTOR, TDCJ-CID,                            §
                                               §
              Defendant.                       §

                                         ORDER

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed.          The undersigned district

judge reviewed the proposed findings, conclusions, and recommendation for plain

error.      Finding    none,   the   court    adopts   the   findings,   conclusions,   and

recommendation of the United States Magistrate Judge.

         SO ORDERED.

         November 17, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
